Opinion issued July 14, 2022




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-22-00388-CR
                            ———————————
                    IN RE EDDIE LEE JACKSON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Eddie Lee Jackson, incarcerated and proceeding pro se, has filed a

petition for writ of mandamus, seeking an order to compel the trial court to rule on

pending motions.1

      We deny the mandamus petition. See TEX. R. APP. P. 52.8(a).



1
      The underlying case is The State of Texas v. Eddie Lee Jackson., cause number
      1730899, pending in the 338th District Court of Harris County, Texas, the
      Honorable Ramona Franklin presiding.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Hightower.

Do not publish. See TEX. R. APP. P. 47.2(b).




                                        2